The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1-5, 7-14, 16, and 24, electing the species wherein the combination of markers examined is B-RAF (mutation V600E) and PTEN (mutation T167A)in the reply filed on 6/22/2021 is acknowledged.
As a consequence, claims 10-13 and 24 are withdrawn from prosecution as being drawn to non-elected species because these encompass non-elected combinations of markers.  Claims 20, 22-23 and 25-26 are withdrawn as being drawn to non-elected inventions.  
 Upon a finding of allowable subject matter, rejoinder will be considered as appropriate.  
Claims 1-5, 7-9, 14, and 16 are examined in this action.  
Requirement for Information under 37 CFR 1.105
5.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).
Patent applicant has duty not just to disclose pertinent prior art references but to make the disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D.I. 
In total, the IDS filed prior to the writing of this first action on the merits over 2,000 references.  The extraordinary number of references places a serious burden on the office.  The examiner finds that not each one of the greater than 2000 references listed on the IDS filed prior to the writing first office action on the merits of this are relevant to the instant invention.  For example, references in the IDS include 81, “The histological rarity of Thyroid cancer,” “Eosinophils and Eosinophil-Associated Cytokines in Allergic Inflammation,” and “Structure of Human Methionine Aminopeptidase-2 Complexed with Fumagillin."  Additionally there are hundreds of references that appear to be from patent prosecutions in different US and foreign offices.  A brief review suggests that most of this prosecution centers on compound and composition claims, and not methods for predicting the responsiveness of the subject.  
Therefore the burden is shifted to the applicants and they are specifically required to point out the references cited which are most relevant to instant claims.  The following information is required:
A) Which references disclose methods of detecting the presence or absence of mutation in specifically in B-RAF or PTEN, 
B) References which employ or study the mutational or expression status of B-RAF or PTEN genes to predict response to angiogenesis inhibitors in general,
C) References which disclose methods or studies to determine predictors of response to the recited angiogenesis inhibitor (4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methyoxy-6-quinolinecarboxamide or a pharmacologically acceptable salt thereof) in particular,

E) Issued patents, non-patent literature, or pre-grant patent publications which disclose 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methyoxy-6-quinolinecarboxamide or a pharmacologically acceptable salt thereof.  
/DAVE T NGUYEN/            Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                                                                                                                                                                                                   

Claim Rejections - 35 USC § 101
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial law of nature and an abstract idea without significantly more.  
 	Claim(s) 1-5 and 7-9 is/are directed to methods for predicting responsiveness of a subject suffering from a tumor to an angiogenesis inhibitor.  The claims recite judicial exceptions and not significantly more.  
Instant claim 1 and claims that depend therefrom are drawn to methods for predicting the responsiveness of a subject suffering from a tumor to the angiogenesis inhibitor 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methyoxy-6-quinolinecarboxamide or a pharmacologically acceptable salt thereof.  Thus, the claims are directed to a process.  
The claim recites that the presence of certain genetic content is indicative of the high responsiveness of the subject to the angiogenesis inhibitor, which describes a correlation or relationship between the presence of certain genotype in a patient’s tumor and response to the Mayo. 
Additionally, “predicting” as set forth in the preamble could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).   Therefore, the predicting is drawn to an abstract idea that is a mental process.  
Additionally, here, the “detecting” step itself can be construed as an abstract idea, since the detecting could be accomplished by review of previously obtained data, in which case the “detecting” is additionally a data gathering step.  Currently there is no clear limitation in the independent claim that demands the detecting to be a physical process.  Therefore, the “detecting” is drawn to an abstract idea that is a mental process.  
Thus, the claim is directed to at least one exception, which may be termed a law of nature, an abstract idea, or both.  
The judicial exceptions are not integrated into a practical application because there are no additional elements in the claims that integrate the law of nature and/or the abstract idea.
Thus, the claim is directed to nothing more than one or more judicial exceptions and is not eligible. 
Additionally, even if the "detecting" step were construed to encompass a physical process, this is insufficient to transform the claim.  Besides the law of nature, the claim recites additional steps of detecting the presence or absence of mutation (consonant with the election) in B-Raf and PTEN in a sample derived from a tumor tissue of the subject.  Obtaining a sample in 
Claims 2 and 3 recite an additional naturally occurring relationships (i.e. additional judicial exceptions), which are insufficient to transform the claims because they do not add significantly more than the already recited judicial exceptions. 
Claims 4, 5, 7, 8, and 9 limit the judicial exception to be relevant to particular genetic content, drug form, or tumors, but do not add significantly more because they do not add any particular additional steps. 
 	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is incomplete because it refers to Table 1 and Table 2 in the claims. An incorporated table cannot be used to define a claim.  In this case, the listings of mutations in the claims would not be difficult.  MPEP 2173.05(s) states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

  	Claim 1 recites that it is a method for predicting responsiveness of a subject suffering from a tumor to an angiogenesis inhibitor, yet the claim requires only a single process step of detecting the presence or absence of a mutation in B-Raf and PTEN (consonant with the election).  The claims do not require any further step, and so it is unclear if applicant intends to suggest that any method which accomplishes this step accomplishes the predicting or if something further is required to accomplish the recited predicting.  If it is the later, then the claims are missing an essential step.  While the claims do include the recitation of a natural 
Additionally, the “detecting” step is sufficiently broad so as to encompass detecting the presence or absence of “a mutation” within the genes, without limit, whereby the later clause reciting the natural principle is limited only to mutations selected from Table 1 (with particular mutations elected for prosecution).  Therefore, there is not a clear connection even between what must be carried out in the detecting step and the recitation of the natural phenomenon in the “wherein” clause- and it is unclear how or if any limitation is imparted in the instance where (a1) or (a2) is not detected (i.e. other mutations than elected or recited in table 2 are detected; one is wild one is mutated), even if the “wherein” clause were recited to be a step of some kind.   
Furthermore, the assigning of “high responsiveness” as a predicted outcome is itself indefinite because this is a relative term that has no defined meaning, particularly in view of the specification.  The specification teaches that xenograft tumors with the (a1) or (a1) genotype exhibited 16% and 23% antitumor effect when treated with the drug recited in claim 1, while tumors not having either of these had 45% antitumor effect.  So, it is not clear what it means in this context to predict "high responsiveness" when in fact these genotypes exhibited the lowest antitumor effects. 
Claims 14 and 16 are unclear because they set forth that the method is for treating by administration but they never actually set forth a step of administering the drug.  Therefore, the claim is indefinite and incomplete for lacking a proper step.  
Claims 14 and 16 recite that “the subject has been predicted to be highly responsive to the angiogenesis inhibitor by the method according to claim 1.”  However, as claim 1 is indefinite in that it does not actually set forth a step to accomplish the predicting, it is unclear what it means 

Improper Markush Grouping
Claims 1-5, 7-9, and 14-16 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  When the Markush group occurs in a claim reciting a process, it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.

 	The recited alternative species in the groups set forth here do not share a single structural similarity, as member of the Markush group represents a mutations having different effects on the encoded polypeptides where the mutations themselves are structurally unique one relative to the other.   The mutations are asserted as having in common that they may be predictive of a patient response to a particular drug, but it is not clear from their very nature as mutations in genes or from the prior art that all of them possess this property.  The nature of different mutations is that they all make different changes and have different potential effects on function, which are not a priori predictable.  The only structural similarity present is that all of the mutations are composed of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being predictive of response to treatment.
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1, 2, 3, 4, 5, and 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haluska et al. (Clin Cancer Res 2006;12(7 Suppl) April 1, 2006, page 2301s-2307s).
 	The instant claims require a single process step of "detecting the presence or absence of a mutation or loss of expression of B-Raf and the presence or absence of a mutation or loss of expression of PTEN in a sample from a tumor tissue of a subject."  Detection of mutation is elected for prosecution and considered here, particularly the mutation V600E in B-Raf and T167A in PTEN.  	
Haluska et al. teach screening for mutations in exon 1-9 of PTEN and directly screened for BRAF in 17 cutaneous melanoma samples, as well as in 45 melanoma cell lines.  A melanoma sample is a sample derived from a tumor tissue of a sample, as is a cell line since the cell line was originally derived from a tumor tissue.  The screening method encompasses detecting the presence or absence of a mutation, and in particular the presence or absence of the V600E mutation (referred to therein as V599E) and the T167A mutation.  Haluska et al. teach that in general when PTEN is mutated it is concurrent with BRAF mutation.  In both melanoma metastases with PTEN alterations BRAF was also mutated.  With regard to claim 8, at least some of the tumors and cell lines analyzed have a V600E mutation. (See Table 1 which evidences that the detection method screened for both of these mutations).  
The claims set forth that the method is “for predicting the responsiveness of a subject” to an angiogenesis inhibitor; this is a statement of intended use that does not appear to modify the process steps required in the claims.  Additionally, the claims 1-3 all set forth statements as to what is indicated by certain genotypes.  These appear to be statements of natural principles that .  
Claim(s) 1, 2, 3, 4, 5, and 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsao et al. (J Invest Dermatol 122:337 –341, 2004).
 	The instant claims require a single process step of "detecting the presence or absence of a mutation or loss of expression of B-Raf and the presence or absence of a mutation or loss of expression of PTEN in a sample from a tumor tissue of a subject."  Detection of mutation is elected for prosecution and considered here, particularly the mutation V600E in B-Raf and T167A in PTEN.  	
Tsao et al. teach detecting the presence or absence of mutations in PTEN and B-Raf in cutaneous melanoma samples (samples derived from a tumor).   Tsao et al. teach in Table II results from screening of BRAF and PTEN for mutations in cutaneous melanoma specimens.  The method encompasses detecting the presence or absence of a mutation, and in particular the presence or absence of the V600E mutation (referred to therein as V599E) and the T167A mutation.  With regard to claim 8, at least some of the tumors and cell lines analyzed have a 
The claims set forth that the method is “for predicting the responsiveness of a subject” to an angiogenesis inhibitor; this is a statement of intended use that does not appear to modify the process steps required in the claims.  Additionally, the claims 1-3 all set forth statements as to what is indicated by certain genotypes.  These appear to be statements of natural principles that do not require any further action in the claim and therefore do not distinguish from the methods taught by the reference.   The reference silent as to the indicating a certain level of responsiveness to the angiogenesis inhibitor.  However, the instant specification does not define what is required for a method to be "indicative" of the responsiveness, other than determining the alleles present at the polymorphic positions. The specification merely indicates that once the alleles are detected, then the responsiveness is correlative to the alleles without any additional process step. As such, then the indication is interpreted as an inherent result of the detecting step. That is, once it is known what alleles is present, the responsiveness has been predicted. The specification does not appear to require or suggest anything further is necessary.  

Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hong et al. (Journal of Clinical Oncology, 2010 ASCO Annual Meeting Abstracts. Vol 28, No 15_suppl (May 20 Supplement), 2010: 2540), as evidenced by Tsao et al. (J Invest Dermatol 122:337 –341, 2004).
This claim is indefinite for the reasons addressed previously, most importantly because while the claim recites that the patient has been predicted to be highly response by the method according to claim 1, it is noteworthy that the method of claim 1 never actually recites any steps 
The claims recite a method for treating a subject suffering from a tumor by administration of an angiogenesis inhibitor.  The claim does not clearly set forth a method step (as also addressed in the 112 2nd herein), but for the purposes of this rejection it is presumed that the claim intends a step of administering the angiogenesis inhibitor to the subject having the tumor.  
 	Hong et al. teach a method which includes administration of an angiogenesis inhibitor E7080 to a patient with a tumor.  (This drug is inherently the mesylate salt of 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methyoxy-6-quinolinecarboxamide.)  The reference teaches a variety of patients had tumors respond to the drug, including partial response and clinical benefits.  In particular, the reference teaches that 7 out of 17 evaluable melanoma patients achieved stable disease of greater than six months.  This reference, thus anticipates the single process step in the instant claim. 
	The phrase “highly responsive” is not defined with any limiting metrics in the specification.  In this case, any patient who achieved partial response, clinical benefit or stable disease is considered highly responsive.  Thus, many patients who were highly responsive were treated with the disease.  
	The reference is silent as to whether the subject was predicted to be highly responsive by the method according to claim 1.  However, this examiner finds that in this context, this limitation does not distinguish from the prior art.  The statement that the subject has been predicted to be highly responsive appears to refer to some prediction that has happened outside of the scope of the claim.  That is, this claim does not appear to require practicing the active Cf. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007) ("In determining whether a subject matter of a patent claim is obvious neither the particular motivation nor the avowed purpose of the patentee controls."); Pitney Bowes Inc. v. Hewlett Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999) (Preamble language that merely states "the purpose or intended use of the invention...is of no significance to claim construction.).  Further, the claim statement that the administration is to a patient "predicted" to be highly susceptible is merely non-functional descriptive language that does not appear to modify the active step of the claim.  
The claim therefore is construed to require to treat individuals having a tumor who may be susceptible to the drug.  The reference meets this claim limitation.  
Nonetheless, it is noted and relevant that since 26 patients melanoma patients were treated, and seven of these responded, these patients were highly susceptible to the drug.  Furthermore, it is evidenced by Tsao et al. teach that almost half of cutaneous melanoma specimens tested have wild type/wild type PTEN/B-Raf, so it is inherent that in a cohort of 26 patients there will be patients that carry a marker indicated in the claims to be predictive of high responsiveness.  
Claim(s) 1-5, 7-9, 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Funahashi et al. (Journal of Clinical Oncology, 2011 ASCO Annual Meeting Abstracts Part 1.Vol 29, No 15_suppl (May 20 Supplement), 2011: 8566).
 	With regard to claim 1 and its dependents, the reference teaches that mutations in BRAF and PTEN were detected in 14 human melanoma cell lines.  Melanoma cell lines are samples derived from a tumor tissue of a subject.  The reference teaches that BRAF wild type were most 
The claims set forth that the method is “for predicting the responsiveness of a subject” to an angiogenesis inhibitor; this is a statement of intended use that does not appear to modify the process steps required in the claims.  Additionally, the claims 1-3 all set forth statements as to what is indicated by certain genotypes.  These appear to be statements of natural principles that do not require any further action in the claim and therefore do not distinguish from the methods taught by the reference.   The reference silent as to the indicating a certain level of responsiveness to the angiogenesis inhibitor.  However, the instant specification does not define what is required for a method to be "indicative" of the responsiveness, other than determining the alleles present at the polymorphic positions. The specification merely indicates that once the alleles are detected, then the responsiveness is correlative to the alleles without any additional process step. As such, then the indication is interpreted as an inherent result of the detecting step. That is, once it is known what alleles is present, the responsiveness has been predicted. The specification does not appear to require or suggest anything further is necessary.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haluska et al. in view of Hong et al.
 	The teachings of Haluska et al. as they apply to instant claim 1 are addressed previously in this office action and are incorporated by reference herein.  Thus, Haluska et al. teach patients that have been subjected to the method according to claim 1.  
Haluska et al. do not teach a method in which those melanoma patients have been treated with 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methyoxy-6-quinolinecarboxamide or a mesylate salt thereof.  The drug E7080, known in the prior art is a mesylate salt of 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methyoxy-6-quinolinecarboxamide.  
Haluska et al. teach that when treated with E7080 7 out of 17 evaluable melanoma patients achieved a response to treatment.  
It would have been prima facie obvious to one having ordinary skill in the art to have modified the teachings of Haluska et al. so as to have treated the melanoma patients with E7080 in order to provide potential effective treatment to the melanoma patients.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5, 7-9, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 	The instant claims set forth a method for predicting response to treatment to 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methyoxy-6-quinolinecarboxamide or a pharmacologically acceptable salt thereof, and further a method for treating patients predicted to be highly responsive by the method for predicting.  
	The nature of the invention demands that for the method of predicting to be functional there must be an underlying relationship between the genotypes set forth and the phenotype of being highly responsive to the drugs. 
	The claims are very broad in scope, referring to any of a number of mutations in Table 1 and Table 2, where very few of these were represented in the cell lines assayed in the examples.  Furthermore, the claims are expansive and encompass treating any kind of tumor, without limitation.  
	The related technology is highly unpredictable; there is no known a priori method for predicting whether or not a particular mutation combination in B-Raf and PTEN will be reliably related to outcome such that a method of predicting will be functional.  The technology of association genotypes with outcomes requires extensive experimentation involving case controlled studies and evaluation of potential relationships.  

 	The specification teaches mutational screening of B-Raf and PTEN in 13 melanoma cell lines.  Five of these were wild type for both genes, five were mutated in B-Raf only, and three had mutations in both genes.  The cell lines were used to prepare human melanoma cell line grafted mouse models with were treated with E7080 (specification p. 65).  Figure 1 shows that the anti-tumor effect was the greatest percentage for the individuals who were B-Raf mutation positive and PTEN mutation negative.  This would suggest that it is these tumors that are highly susceptible to the drug, since they had the highest percent anti-tumor effect.  However, the claim states the opposite, which is that the genotypes that displayed the lower anti-tumor effects are "highly susceptible" to treatment.  
	The specification gives the formula for determining antitumor effect on page 65, at line 19.  However, without more explanation, which is not provided, it is difficult to understand how the percentages given at line 27 were derived with this formula. For example, if tumor volume starts at 200 mm3 (p. 65 line 10) in all animals.  In animals treated, suppose tumor volume halved.  While in controls tumor volume increased to 300mm3.   
	According to the formula, anti-tumor effect  = (100-200)/(300-200)x100= (-100)/(100)x100= -100%, suggesting that a negative percentage number would indicate a good response.  
	In another example, where the treated tumors shrunk less (for example, to 150mm3), the anti-tumor effect would be = (150-200)/(300-200)x100=(-50)/(100)x100= -50%.  So the lower percentage number (the absolute value) indicates less anti-tumor effect.  

	It is not possible to interpret the data reported in the specification since none of the percentages values are negative, which it appears they would be when the treated tumors shrunk and the control tumors increased in size.  
 	If one assumed that the percent given were absolute value percentages, then even still, it would appear based on this analysis of the formula for determining anti-tumor effect that the higher the percentage, the greater or better the response.  With this understanding, the assertions in the claims are not supported by this data.  
	The examples also attempt to correlate the ratio of pericyte-covered blood vessels in tumor tissue to genotype status.   The results are illustrated in Figure 2 where there appears to be no statistically significant difference between the different genotype groups, as surmised by the overlapping deviation bars for all treatments, and the lack of any indication that a statistical difference was found.  The specification states that E7080 "may possibly tend to have an effect on the blood vessels" when this ratio is low, but provides no experimental evidence to support this suggestion, and does not even make a definite statement that this is the case. 
	Furthermore, here it is relevant that the studies conducted only considered cell lines and xenografts of those cell lines.  No studies examining whether not a predictive relationship exists for primary tumor tissue were undertaken.  The prior art teaches that with regard to the correlation between cancer cell lines and primary tumor tissue, relationships are highly unpredictable. The prior art of Dermer (Biotechnology 1994 Vol 12 page 320) teaches that cell lines are a poor representation of malignancy because they have survived crisis and have adapted 
	An extremely high and prohibitive amount of experimentation would be required in order to practice the claimed invention in any meaningful way.  First, complete studies for melanoma alone would have to be undertaken to determine if any reliable genotype/phenotype relationship exists between B-RAF and PTEN mutation status and further to determine which mutations, of all of those encompassed in Tables 1 and 2 participate in the relationship.  The studies would have to be undertaken in a variety of tumor types in order to determine if what was observed, for example in melanoma, holds true for a different, unrelated tumor, such as, for example, liver cancer.  Such experiments require many patients, compounded by the number of mutations and tumor types encompassed by the instant claims.  Based on the data in the instant specification, it is unpredictable whether or not success could be attained.  
	Thus, having carefully considered the nature of the invention, the state of the prior art, the guidance and examples in the specification, the high level of unpredictability in the technology area, the scope of the claims, and the level of experimentation required to practice the claimed invention, it is concluded that it would require undue experimentation to practice the claimed invention.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet C Switzer whose telephone number is (571) 272-0753.  The examiner can normally be reached on Monday through Wednesday from 9:00 AM until 5:30 PM.    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached by calling (571) 272-0731.  
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-0507.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/JULIET C SWITZER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


September 8, 2021